Lumpkin, C. J.
That Burton perpetrated a gross fraud upon Cade cannot be doubted in this case. Still, Tate is protected, and the only question is, when the suit should have been commenced by Cade against Burton. We think, by analogy, that the period of limitations applicable for the fraud is the same as that which would apply to an action for the land, to-wit: seven years from the discovery of the fraud; which was when Tate commenced clearing the land in dispute in the winter of 1856-57. Consequently, the judgment below, is reversed.